Case 18-47363      Doc 58     Filed 07/08/19     Entered 07/08/19 14:45:38    Main Document
                                               Pg 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

    In re:                                        )
                                                  )
    Ralph Robertson,                              )     Case No. 18-47363-659
                                                  )     Chapter 13 - Doc.. 52
                                                  )     Order on Amended Objection
                   Debtor.                        )     to Claim #6

                             CERTIFICATION OF NO RESPONSE

            The undersigned certifies that all entities entitled to notice of the Objection
    to this Claim in accordance with applicable Bankruptcy Rules, have been served
    with the foregoing objection, that more than 21 days have passed since the
    service of Debtor’s objection. By consent of the parties, the Movant and the
    Creditor agree that the claim should be allowed, but should be paid as a non-
    priority unsecured creditor. Movant requests the Court enter the proposed
    order below, which supercedes any prior proposed order.

    Dated: 7/01/2019                             /s/ Michael E. Doyel
                                                 Attorney for Debtor
                                                 MoBar #42478
                                                 EDMO #42478MO
                                                 10820 Sunset Office Drive, Ste 124
                                                 St. Louis, MO 63127
                                                 314-909-9909
                                                 314-909-6626 fax
                                                 medoyel@stlouis-law.net

                                           ORDER

             Upon Debtor’s amended objection to the Claim of Home Point Financial.,

    [doc 52], for good cause shown, IT IS ORDERED that Debtor’s Amended

    Objection is SUSTAINED; and IT IS FURTHER ORDERED that claim number 6

    in the amount of $142,251.44 shall be allowed and paid as a non-priority general

    unsecured debt.


                                                            KATHY A. SURRATT-STATES
                                                           Chief United States Bankruptcy Judge
   DATED: July 8, 2019
   St. Louis, Missouri
   rjb
Case 18-47363   Doc 58    Filed 07/08/19     Entered 07/08/19 14:45:38   Main Document
                                           Pg 2 of 2



   Order prepared by:

   Michael E. Doyel
   10820 Sunset Office Drive, Ste. 124
   St. Louis, MO 63127

   Copies to:

   Diana Daugherty
   P.O. Box 430908
   St. Louis, MO 63143
   CHAPTER 13 TRUSTEE

   U.S. Trustee
   111 S. 10th Street, Ste. 6353
   St. Louis, MO 63102
   US TRUSTEE

   Ralph Robertson
   1226 Glenmeade Drive
   Maryland Heights, MO 63043
   DEBTOR

   Home Point Financial Corp.
   11511 Luna Road, Ste. 300
   Farmers Branch, TX 75234
   CREDITOR

   Martin Leigh, PC
   Melinda J. Maune, Esq.
   2405 Grand Blvd., Suite 410
   Kansas City, Missouri 64108
   ATTORNEY FOR CREDITOR

   Sottile & Barile, LLC
   394 Wards Corner Road, Ste. 180
   Loveland, OH 45140
   ATTORNEYS FOR CREDITOR
